PER CURIAM: *
Rogelio Ruiz Jimenez, former Texas prisoner # 206337, moves for leave to pro*233ceed in forma pauperis (IFP) on appeal of the denial of his motion requesting a hearing to challenge an immigration detainer on due process grounds and asserting eligibility for relief from removal. As Ruiz Jimenez has been released from custody and removed to Mexico, we deny his motion for leave to proceed IFP and dismiss his appeal as moot. See Calderon v. Moore, 518 U.S. 149, 150, 116 S.Ct. 2066, 135 L.Ed.2d 453 (1996); Bailey v. Southerland, 821 F.2d 277, 278 (5th Cir. 1987); see also Sosa v. United States, 504 Fed.Appx. 353 (5th Cir. 2013) (unpublished).
APPEAL DISMISSED; MOTION DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *233published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.